DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation that the central major axis dimension is “about 1.5 mm”, but previously claim 1 recited the central major axis dimension is “greater than 1.5 mm” which is the narrower statement of the range/limitation. The scope of “greater than 1.5 mm” is narrower than the recitation of “about 1.5 mm” since “about 1.5 mm” encompasses exactly 1.5 mm while “greater than 1.5 mm” does not encompass exactly 1.5 mm. Therefore, the recitation of claim 6 is a broader recitation of the claimed range than the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (5,078,710) in view of Trokhan et al. (5,895,623).
With respect to claim 1, Suda discloses an absorbent article comprising a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core, as disclosed in column 1, lines 14-20. The topsheet comprises a nonwoven layer of fibers 6, as shown in figure 2 and disclosed in column 10, lines 7-9. The basis weight of the topsheet is 20 gsm, as disclosed in column 11, lines 1-4, and Table 3, example H-2. A plurality of apertures are defined in the layer of fibers 6, as shown in figure 22. The 2, as disclosed in column 3, lines 63-67, and Table 1, Example 6. The apertures are rectangular, as shown in figures 1 and 2, and disclosed in column 4, lines 59-60, and therefore the apertures have a central major axis dimension and a central minor axis dimension. The apertures have an opening size of 4.95 mm2, as disclosed in Table 1, Example 6. Therefore, the apertures inherently have a central major axis dimension of at least 2.475 mm, since in order to have the rectangular shape of the aperture of figure 2, the aperture must have a larger central major axis dimension of greater than the axis dimension of a square aperture having an area of 4.95 mm2.
While Suda does not disclose measuring the basis weight according to the Basis Weight Test of the present specification, the basis weight is define in the art as the weight per unit area of the material. The basis weight will be the same regardless of the method of measurement. The present specification discloses on page 30, lines 12-13, that the basis weight can be determined by several available techniques in addition to the basis weight test described, and therefore admits that the specific test disclosed does not yield a special result. Therefore, the basis weight disclosed by Suda anticipates the claim limitation.
While Suda does not disclose measuring the opening areas or axis dimensions of the apertures according to the 2D X-Ray CT Scan Test of the present specification, 
Suda discloses all aspects of the claimed invention with the exception of an effective open area of about 15-30%, and the apertures having a garment-facing opening area in the range of about 1.0-7.5 mm2.
With respect to the garment-facing opening area of the apertures, Suda discloses the apertures have a wearer-facing opening area of 4.95 mm2, as disclosed in Table 1, Example 6. The garment-facing opening area of the apertures is smaller than the wearer-facing opening area, as shown in figure 22. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the garment-facing opening areas of the apertures of Suda be less than 4.95 mm2, to achieve the predictable result of garment-facing opening areas that are smaller than the wearer-facing opening areas to create a tapered channel, and greater than about 1.0 mm2, to achieve the predictable result of a garment-facing opening area that is still large enough to allow liquid to pass quickly and easily through the aperture without causing a backup of liquid on the wearer-facing surface of the topsheet.
With respect to the effective open area, Suda discloses a topsheet having an effective open area, as shown in figure 1, but remains silent as to the exact area. Trokhan discloses a topsheet for an absorbent article, as described in column 2, lines 44-54, comprising an apertured nonwoven layer of fibers, as shown in figure 5. Trokhan discloses the preferred effective open area for a topsheet is 20-25%, as disclosed in In re Aller, 105 USPQ 233.
With respect to claim 4, Suda remains silent as to the ratio of the central major axis dimension to the central minor axis dimension being at least 1.3 but less than 4. Suda discloses the apertures are rectangular, as shown in figure 1, and therefore the ratio is inherently greater than 1. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the ratio of the central major axis dimension to the central minor axis dimension being at least 1.3 but 
With respect to claim 5, the fibers of Suda have a denier of 1.5, as disclosed in column 10, lines 67-68.
With respect to claim 6, Suda discloses the apertures have an opening size of 4.95 mm2, as disclosed in Table 1, Example 6. Therefore, the apertures inherently have a central major axis dimension of at least 2.475 mm, which is greater than 1.5 mm, since in order to have the rectangular shape of the aperture of figure 2, the aperture must have a larger central major axis dimension of greater than the axis dimension of a square aperture having an area of 4.95 mm2. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the central major axis dimension of the apertures of Suda less than about 3.5 mm, to achieve the predictable result of rectangular apertures that have a length that is not so long as to make the rectangles so long and narrow that fluid on the surface of the topsheet would not be able to quickly pass through the apertures.
With respect to claim 7, Suda discloses the apertures have an opening size of 4.95 mm2, as disclosed in Table 1, Example 6. Therefore, the apertures inherently have a central minor axis dimension of less than 2.475 mm, since in order to have the rectangular shape of the aperture of figure 2, the aperture must have a larger central minor axis dimension of less than the axis dimension of a square aperture having an area of 4.95 mm2. It would have been obvious to one of ordinary skill in the art prior to 
With respect to claim 9, the layer of fibers of Suda is hydrophobic, as disclosed in column 10, lines 37-46.
With respect to claim 10, the layer of fibers of Suda comprises carded fibers, as disclosed in Table 3, Example H-1 (see Note for H-1).
With respect to claim 11, the layer of fibers of Suda comprises spunbond fibers, as disclosed in Table 3, Example H-8.
With respect to claim 13, Suda discloses all aspects of the claimed invention with the exception of the topsheet being free of a film. Trokhan teaches a method of forming an apertured nonwoven layer that provides for improved bonding and aperture clarity, as disclosed in column 2, lines 16-20, and column 3, lines 61-66. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the topsheet of Suda free of a film, as taught by Trokhan, to reduce the material cost of the topsheet.
With respect to claim 14, Suda discloses the basis weight of the topsheet is 20 gsm, as disclosed in column 11, lines 1-4, and Table 3, example H-2, and the apertures have a side wall, as shown in figure 2, which has an angle α, as shown in figure 2, of 62 degrees, as disclosed in column 4, lines 1-6, and Table 1, Example 6. Trokhan teaches the preferred effective open area for a topsheet is 20-25%, as disclosed in column 5, 
With respect to claim 15, Suda discloses an absorbent article comprising a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core, as disclosed in column 1, lines 14-20. The topsheet is nonwoven, disclosed in column 10, lines 7-9, and comprises a layer of hydrophobic, carded fibers 6, as shown in figure 2 and disclosed in column 10, lines 37-46, and Table 3, Example H-1 (see Note for H-1). The basis weight of the topsheet is 20 gsm, as disclosed in column 11, lines 1-4, and Table 3, example H-2. A plurality of apertures are defined in the layer of fibers 6, as shown in figure 22. The topsheet has a wearer-facing surface and a garment-facing surface, and the apertures have a wearer-facing opening area and a garment-facing opening area, as shown in figure 22. The apertures have a side wall, as shown in figure 2, which has an angle α, as shown in figure 2, of 62 degrees, as disclosed in column 4, lines 1-6, and Table 1, Example 6. The apertures have a wearer-facing opening area in the range of 2-15 mm2, as disclosed in column 3, lines 63-67, and Table 1, Example 6. The apertures are rectangular, as shown in figures 1 and 2, and disclosed in column 4, lines 59-60, and therefore the apertures have a central major axis dimension and a central minor axis dimension. The apertures have an opening size of 4.95 mm2, as disclosed in Table 1, Example 6. Therefore, the apertures inherently have a central major axis dimension of at least 2.475 mm, since in order to have the rectangular shape 2.
While Suda does not disclose measuring the basis weight according to the Basis Weight Test of the present specification, the basis weight is define in the art as the weight per unit area of the material. The basis weight will be the same regardless of the method of measurement. The present specification discloses on page 30, lines 12-13, that the basis weight can be determined by several available techniques in addition to the basis weight test described, and therefore admits that the specific test disclosed does not yield a special result. Therefore, the basis weight disclosed by Suda anticipates the claim limitation.
While Suda does not disclose measuring the opening areas or axis dimensions of the apertures according to the 2D X-Ray CT Scan Test of the present specification, dimensions such as area are not affected by the way in which they are measured, and inherently will be the same regardless of the method of measurement. Therefore, the opening area and axis dimensions of Suda anticipate the claim limitation.
Suda discloses all aspects of the claimed invention with the exception of an effective open area of about 15-30%, and the apertures having a garment-facing opening area in the range of about 1.0-7.5 mm2.
With respect to the garment-facing opening area of the apertures, Suda discloses the apertures have a wearer-facing opening area of 4.95 mm2, as disclosed in Table 1, Example 6. The garment-facing opening area of the apertures is smaller than the wearer-facing opening area, as shown in figure 22. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed 2, to achieve the predictable result of garment-facing opening areas that are smaller than the wearer-facing opening areas to create a tapered channel, and greater than about 1.0 mm2, to achieve the predictable result of a garment-facing opening area that is still large enough to allow liquid to pass quickly and easily through the aperture without causing a backup of liquid on the wearer-facing surface of the topsheet.
With respect to the effective open area, Suda discloses a topsheet having an effective open area, as shown in figure 1, but remains silent as to the exact area. Trokhan discloses a topsheet for an absorbent article, as described in column 2, lines 44-54, comprising an apertured nonwoven layer of fibers, as shown in figure 5. Trokhan discloses the preferred effective open area for a topsheet is 20-25%, as disclosed in column 5, lines 20-24, to allow for rapid transmission of viscous fluids through the topsheet, as disclosed in column 8, lines 47-53. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Suda with an effective open area of 20-25%, as taught by Trokhan, to allow for rapid transmission of viscous fluids through the topsheet. While Trokhan does not disclose an effective open area according to the Aperture Test of the present invention, Trokhan discloses in column 8, line 54, to column 10, line 54, a test method determining the same parameter, the gray level, as measured in the Aperture Test described in the present specification. Therefore, one of ordinary skill in the art would expect the test methods to produce identical results, or results having statistically insignificant differences. Further, it would have been obvious to one of ordinary skill in In re Aller, 105 USPQ 233.
With respect to claim 16, the layer of fibers of Suda comprises spunbond fibers, as disclosed in Table 3, Example H-8.
With respect to claim 18, Suda discloses the basis weight of the topsheet is 20 gsm, as disclosed in column 11, lines 1-4, and Table 3, example H-2. Trokhan teaches the preferred effective open area for a topsheet is 20-25%, as disclosed in column 5, lines 20-24, to allow for rapid transmission of viscous fluids through the topsheet, as disclosed in column 8, lines 47-53. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Suda with an effective open area of 20-25%, as taught by Trokhan, to allow for rapid transmission of viscous fluids through the topsheet.
With respect to claim 19, Suda discloses the apertures have a side wall, as shown in figure 2, which has an angle α, as shown in figure 2, of 62 degrees, as disclosed in column 4, lines 1-6, and Table 1, Example 6.
With respect to claim 20, Suda discloses an absorbent article comprising a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core, as disclosed in column 1, lines 14-20. The topsheet comprises a nonwoven layer of fibers 6, as shown in figure 2 and disclosed in column 10, lines 7-9. The basis weight of the 2, as disclosed in column 3, lines 63-67, and Table 1, Example 6. The apertures are rectangular, as shown in figures 1 and 2, and disclosed in column 4, lines 59-60, and therefore the apertures have a central major axis dimension and a central minor axis dimension. The apertures have an opening size of 4.95 mm2, as disclosed in Table 1, Example 6. Therefore, the apertures inherently have a central major axis dimension of at least 2.475 mm, since in order to have the rectangular shape of the aperture of figure 2, the aperture must have a larger central major axis dimension of greater than the axis dimension of a square aperture having an area of 4.95 mm2.
While Suda does not disclose measuring the basis weight according to the Basis Weight Test of the present specification, the basis weight is define in the art as the weight per unit area of the material. The basis weight will be the same regardless of the method of measurement. The present specification discloses on page 30, lines 12-13, that the basis weight can be determined by several available techniques in addition to the basis weight test described, and therefore admits that the specific test disclosed does not yield a special result. Therefore, the basis weight disclosed by Suda anticipates the claim limitation.
While Suda does not disclose measuring the opening areas or axis dimensions of the apertures according to the 2D X-Ray CT Scan Test of the present specification, dimensions such as area are not affected by the way in which they are measured, and inherently will be the same regardless of the method of measurement. Therefore, the opening area and axis dimensions of Suda anticipate the claim limitation.
Suda discloses all aspects of the claimed invention with the exception of an effective open area of about 18-25%, and the apertures having a garment-facing opening area in the range of about 1.0-7.5 mm2.
With respect to the garment-facing opening area of the apertures, Suda discloses the apertures have a wearer-facing opening area of 4.95 mm2, as disclosed in Table 1, Example 6. The garment-facing opening area of the apertures is smaller than the wearer-facing opening area, as shown in figure 22. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the garment-facing opening areas of the apertures of Suda be less than 4.95 mm2, to achieve the predictable result of garment-facing opening areas that are smaller than the wearer-facing opening areas to create a tapered channel, and greater than about 1.0 mm2, to achieve the predictable result of a garment-facing opening area that is still large enough to allow liquid to pass quickly and easily through the aperture without causing a backup of liquid on the wearer-facing surface of the topsheet.
With respect to the effective open area, Suda discloses a topsheet having an effective open area, as shown in figure 1, but remains silent as to the exact area. Trokhan discloses a topsheet for an absorbent article, as described in column 2, lines In re Aller, 105 USPQ 233.
With respect to claims 21-22, Suda discloses the topsheet comprise a second layer 5, as shown in figure 22, which is hydrophobic, as disclosed in column 3, line 7.

Claims 2-3, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (5,078,710) in view of Trokhan et al. (5,895,623), and further in view of Isele et al. (2015/0250662).
With respect to claims 2-3, Suda discloses the use of bicomponent fibers to improve the heat-bonding adhesion of the fibers, as described in column 10, lines 48-54. Suda discloses all aspects of the claimed invention with the exception of the bicomponent fibers comprising a sheath of polyethylene and a core of polyethylene terephthalate. Isele teaches the use of bicomponent fibers having a sheath of polyethylene and a core of polyethylene terephthalate, as disclosed in paragraph [0114]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the bicomponent fibers of Suda with a sheath of polyethylene and a core of polyethylene terephthalate, as taught by Isele, to achieve the predictable result of fibers with a sheath that softens to provide good bonding adhesion and a core that maintains the structural integrity of the fiber.
With respect to claims 12 and 15, Suda discloses all aspects of the claimed invention with the exception of the topsheet comprising cotton. Suda discloses in column 10, lines 37-39, the use of natural fibers such as wood pulp, but remains silent as to the use of cotton. Isele teaches in paragraph [0056] that wood fibers and cotton fibers are functionally equivalent for use in the topsheet of an absorbent article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the topsheet of Suda with cotton fibers, since Isele teaches the functional equivalence of wood and cotton fibers in a topsheet, and the topsheet would function equally well with wood fibers or cotton fibers. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (5,078,710) in view of Trokhan et al. (5,895,623), and further in view of Raley (4,846,813).
With respect to claim 8, modified Suda discloses all aspects of the claimed invention with the exception of the side walls having a length in the range of 0.2 mm to about 2.0 mm. Suda remains silent as to the length of the side walls. Raley discloses an apertured topsheet for an absorbent article, as shown in figure 2, wherein the apertures have a height h of 0.003 inch, as disclosed in column 5, lines 61-63, or 0.762 mm. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the height of the apertures of Suda 0.762 mm, as taught by Raley, to achieve the predictable result of apertures having a sufficient depth to channel fluid below the surface of the article and into the absorbent core. The height of the aperture forms a theoretical right triangle with the side wall of the aperture (see Raley, figure 2, element h), wherein the hypotenuse of the triangle is the length of the side wall. Therefore, the length of the side wall can be calculated using trigonometry. When a height of the aperture of Suda is 0.762 mm, and the angle α as shown in figure 2 is 62 degrees (see Suda, Table 1, Example 6), the length of the sidewall is 0.862 mm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 4,323,069; 4,324,246; and 5,648,142 disclose topsheets having apertures with angled sidewalls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.